 

Exhibit 10.8(d)

 

THIRD AMENDMENT TO

THE DISTRIBUTION AGREEMENT

BY AND BETWEEN

DYAX CORP.

AND

WALGREENS INFUSION SERVICES, INC.

 

THIS THIRD AMENDMENT TO THE DISTRIBUTION AGREEMENT (the “Amendment”) is made and
entered into as of this 30th day of December, 2014, by and between DYAX CORP., a
Delaware corporation (“Dyax”), and WALGREENS INFUSION SERVICES, INC., a Delaware
corporation (“Walgreens”), to amend that certain Agreement For Services Related
to Kalbitor, effective as of September 1, 2011, entered into by and between Dyax
and Walgreens, as modified by the First Amendment dated as of August 31, 2012,
and the Second Amendment dated January 1, 2014 (collectively the “Agreement”).
Capitalized terms used herein which are not defined shall have the meanings
given to them in the Agreement.

 

RECITALS:

 

WHEREAS, pursuant to the Agreement, Walgreens provides services related to the
home administration of the pharmaceutical product known as Kalbitor; and,

 

WHEREAS, the parties desire to modify certain terms of the Agreement as set
forth herein;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
set forth herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Walgreens and Dyax hereby agree to amend the Agreement as follows:

 

AGREEMENT:

 

1.Modification of Commitments. Subsection (b)(i) of Section 3.2 (Walgreens
Commitments) is hereby deleted in its entirety and replaced with the phrase
“Intentionally Deleted”.

 

2.Deletion of Rebate. Section 3.21 (“Rebate”) and the corresponding Exhibit 3.21
are hereby deleted in their entirety.

 

3.2015 Renewal Term. The Renewal Term commencing January 1, 2015, shall run for
a two-year period, with such Renewal Term to expire on December 31, 2016. Each
Renewal Term thereafter shall be for one-year periods as set forth in Section
8.1(a) of the Agreement.

 

Page 1 of 2

 

 

4.DX-2930 Distribution Rights. DX-2930 is an investigational product candidate
being developed by Dyax for the prevention of HAE attacks. If DX-2930 is
approved by the FDA and offered by Dyax, and provided Walgreens can meet the
requirements being imposed by Dyax on all pharmacy network providers, then Dyax
agrees to negotiate the terms for the purchase and dispense by Walgreens of said
product in good faith, with the terms offered by Dyax reasonably consistent with
terms offered by Dyax to any other party with respect to the FDA-approved
version(s) of DX-2930. Notwithstanding anything to the contrary set forth in the
Agreement, this Section 3 (DX-2930 Distribution Rights) shall survive the
expiration or early termination of the Agreement, except in the event that Dyax
terminates the Agreement pursuant to Section 8.1(b) [Termination for Material
Breach] or Section 8.1(c) [Termination for Insolvency], in which case this
Section 3 shall not survive such termination.

 

5.Ratification of the Agreement. The parties hereby ratify the terms and
conditions of the Agreement, as amended herein.

 

IN WITNESS WHEREOF, Walgreens and Dyax, through their respective duly authorized
and acting representatives, have executed and delivered this Amendment to be
effective as of the date first set forth above.

 

DYAX CORP.   WALGREEN INFUSION SERVICES, INC.       By: /s/Kathleen DiRamio  
By: /s/Lori Zsitek       Name: Kathleen DiRamio   Name: Lori Zsitek       Title:
Associate Director, Nursing Services   Title: VP, Operations

 

Page 2 of 2

 

 

